DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 08/05/2022.
Claims 1, 3-11, 13-15, 17-18, 20-27, 29-30 have been amended.
Claims 31-154 have been cancelled.
Claims 1-30 have been examined and rejected based on new grounds of rejection.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-5, 9, 18, 23-24, 26, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli (US20180310341A1) in view of Nammi (US20190222255A1), in view of Li (US2020022127A1).
Regarding Claim 1, Yerramalli discloses a method for wireless communication performed by an apparatus of a user equipment (UE), comprising: 
receiving(see para 124-126, the UE may receive, from a base station, first information associated with one or more resources allocated for at least one PRACH transmission, the one or more resources may be allocated in an unlicensed spectrum, or allocated based on a multi-tone PRACH bandwidth. The first information may indicate a tone spacing within the multi-tone PRACH bandwidth… the UE may receive second information associated with a frequency hopping configuration/i.e. representing the frequency hopping pattern, from the base station… the UE may receive third information associated is received in a SIB); 
receiving an indication of a grouping of a plurality of hopping channels of the frequency hopping pattern into a plurality of groups of hopping channels (see para 111, the frequency hopping configuration may include inner layer hopping groups and outer layer hopping between different groups); 
Yerramalli discloses frequency hopping pattern and grouping of these hopping channels for a UE.
Yerramalli does not disclose details regarding: receiving a channel state information reference signal (CSI-RS) via a first hopping channel of the frequency hopping pattern; transmitting channel state information (CSI) of the first hopping channel to a network node based at least in part on the CSI-RS.
In the same field of endeavor, Nammi discloses these limitations: see para 36, signaling of different frequency hopping patterns for different slots, when the UE is configured with multiple slots, to transmit the uplink control information (e.g., CSI) …The network node can send information about the multi-slot configuration (e.g., how many times the UE needs to repeat the information, resource data, the frequency hopping pattern, the no hopping pattern, etc.) to the UE; also see para 31, Channel state information reference signals (CSI-RS) can be used by terminals to acquire channel-state information (CSI); also see FIG. 4, paras 64-65.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Yerramalli, so as to receive CSI-Rs on a hopping pattern/channel to determine and transmit CSI as taught by Nammi, to improve NR coverage (see Nammi, para 3).
Yerramalli in view of Nammi does not disclose details regarding: hopping channels based at least in part on a bandwidth part (BWP) hopping frequency of each hopping channel of the plurality of hopping channels;
In the same field of endeavor, Li discloses this limitation: see FIG. 5, paras 151-152, it is assumed that there are M bandwidth parts in a current carrier bandwidth, and M is a positive integer greater than or equal to 2. The base station uses a bitmap (that is, a bitmap) of M bits to indicate a bandwidth part, of the carrier bandwidth, occupied by the terminal; further at para 156-170, description in detail for a case in which the frequency hopping parameter includes the bandwidth part indication information: …The bandwidth part indication information includes the bandwidth part quantity and the bandwidth part index/i.e. representing the BWP index of each channel; also see paras 130-131, a transmit end obtains a frequency hopping parameter and resource allocation information of a to-be-transmitted message, where the frequency hopping parameter includes at least one of bandwidth part indication information, or transmission carrier indication information of bandwidth parts/i.e. representing the BWP hopping frequency of each hopping channel.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Yerramalli and Nammi, so BWPs span an entire carrier bandwidth for hopping frequencies, as taught by Li, to design a unified frequency hopping solution for both a low-bandwidth terminal and a high-bandwidth terminal so that the two types of terminals can simultaneously multiplex time-frequency resources of an entire system (see Li, para 6).

Regarding Claim 18, Yerramalli discloses a wireless communication device (see FIG. 3, UE 350, para 53), comprising: an interface (see FIG. 3, RX/TX or transceiver 354) configured to: 
obtain a signal indicating a frequency hopping pattern (see para 124-126, the UE may receive, from a base station, first information associated with one or more resources allocated for at least one PRACH transmission, the one or more resources may be allocated in an unlicensed spectrum, or allocated based on a multi-tone PRACH bandwidth. In certain aspects, the first information may indicate a tone spacing within the multi-tone PRACH bandwidth… the UE may receive second information associated with a frequency hopping configuration/i.e. representing the frequency hopping pattern, from the base station… the UE may receive third information associated is received in a SIB on an anchor channel); 
obtain an indication of a grouping of a plurality of hopping channels of the frequency hopping pattern into a plurality of groups of hopping channels (see para 111, the frequency hopping configuration may include inner layer hopping groups and outer layer hopping between different groups); and 
Yerramalli discloses frequency hopping pattern and grouping of these hopping channels for a UE.
Yerramalli does not disclose details regarding: obtain a channel state information reference signal (CSI-RS) via a first hopping channel of the frequency hopping pattern; a processing system configured to: determine channel state information (CSI) of the first hopping channel based on the 
In the same field of endeavor, Nammi discloses these limitations: see para 36, signaling of different frequency hopping patterns for different slots, when the UE is configured with multiple slots, to transmit the uplink control information (e.g., CSI) …The network node can send information about the multi-slot configuration (e.g., how many times the UE needs to repeat the information, resource data, the frequency hopping pattern, the no hopping pattern, etc.) to the UE; also see para 31, Channel state information reference signals (CSI-RS) can be used by terminals to acquire channel-state information (CSI); also see FIG. 4, paras 64-65.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Yerramalli, so as to receive CSI-Rs on a hopping pattern/channel to determine and transmit CSI as taught by Nammi, to improve NR coverage (see Nammi, para 3).
Yerramalli in view of Nammi does not disclose details regarding: hopping channels based at least in part on a bandwidth part (BWP) hopping frequency of each hopping channel of the plurality of hopping channels;
In the same field of endeavor, Li discloses this limitation: see FIG. 5, paras 151-152, it is assumed that there are M bandwidth parts in a current carrier bandwidth, and M is a positive integer greater than or equal to 2. The base station uses a bitmap (that is, a bitmap) of M bits to indicate a bandwidth part, of the carrier bandwidth, occupied by the terminal; further at para 156-170, description in detail for a case in which the frequency hopping parameter includes the bandwidth part indication information: …The bandwidth part indication information includes the bandwidth part quantity and the bandwidth part index/i.e. representing the BWP index of each channel; also see paras 130-131, a transmit end obtains a frequency hopping parameter and resource allocation information of a to-be-transmitted message, where the frequency hopping parameter includes at least one of bandwidth part indication information, or transmission carrier indication information of bandwidth parts/i.e. representing the BWP hopping frequency of each hopping channel.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Yerramalli and Nammi, so BWPs span an entire carrier bandwidth for hopping frequencies, as taught by Li, to design a unified frequency hopping solution for both a low-bandwidth terminal and a high-bandwidth terminal so that the two types of terminals can simultaneously multiplex time-frequency resources of an entire system (see Li, para 6).

Regarding Claim 4, Yerramalli discloses a signal indicating a frequency hopping pattern, and grouping these hopping channels
Yerramalli does not discloses details regarding: the indication of the grouping of the plurality of hopping channels is received in at least one of or a radio resource control (RRC) configuration.
In the same field of endeavor, Nammi discloses this limitation: para 36, signaling of different frequency hopping patterns for different slots, when the UE is configured with multiple slots, to transmit the uplink control information (e.g., HARQ-ACK, CSI, etc.) … The network node can send information about the multi-slot configuration (e.g., how many times the UE needs to repeat the information, resource data, the frequency hopping pattern, the no hopping pattern, etc.) to the UE via radio resource control (RRC) signaling. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Yerramalli, so as to receive CSI-Rs on a hopping pattern/channel to determine and transmit CSI as taught by Nammi, to improve NR coverage (see Nammi, para 3).

Regarding Claim 5, Yerramalli discloses the method of claim 1, wherein the indication of the grouping of the plurality of hopping channels indicates at least one of (see para 111, each of the first inner layer hopping group 514a, the second inner layer hopping group 514b, and the third inner layer hopping group 514c may include hopping between sets of symbol groups 508, 510, 512 by a fixed amount. For example, each of the sets of symbol groups 508, 510, 512 in the inner layer hopping groups 514a, 514b, 514c may be separated in frequency by, e.g., two tones (e.g., two subcarriers)).

Regarding Claims 9, 23 Yerramalli discloses frequency hopping pattern and grouping of these hopping channels for a UE.
Yerramalli does not disclose details regarding: the frequency hopping pattern is based at least in part of channel conditions on one or more wireless channels of a wireless local area network (WLAN).
In the same field of endeavor, Nammi discloses this limitation: see FIG. 5, para 61, using a Doppler metric as a decision criterion… if the network device detects that the mobile device is moving with a high Doppler, the network device can choose the hopping pattern that is more diverse as with high Doppler, the estimated channel might not be constant at the time of estimation and at the time of transmission. Thus, if the network detects the mobile device is moving with a high Doppler, the network device can choose the hopping pattern with the maximum frequency difference between the highest and lowest frequencies.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Yerramalli, so that the frequency hopping pattern is based at least in part on channel conditions as taught by Nammi, to improve NR coverage (see Nammi, para 3).

Regarding Claim 24, Yerramalli discloses a method for wireless communication performed by an apparatus of a base station, comprising: 
grouping a plurality of hopping channels of a frequency hopping pattern into a number of groups  (see para 111, the frequency hopping configuration may include inner layer hopping groups and outer layer hopping between different groups); 
transmitting an indication of the frequency hopping pattern and an indication of the grouping of the plurality of hopping channels (see para 124-126, the UE may receive, from a base station, first information associated with one or more resources allocated for at least one PRACH transmission, the one or more resources may be allocated in an unlicensed spectrum, or allocated based on a multi-tone PRACH bandwidth. In certain aspects, the first information may indicate a tone spacing within the multi-tone PRACH bandwidth… the UE may receive second information associated with a frequency hopping configuration/i.e. representing the frequency hopping pattern, from the base station… the UE may receive third information associated is received in a SIB on an anchor channel); 
Yerramalli discloses frequency hopping pattern and grouping of these hopping channels for a UE.
Yerramalli does not disclose details regarding: transmitting a channel state information reference signal (CSI-RS) on a first hopping channel of the frequency hopping pattern; and receiving channel state information (CSI) of the first hopping channel, wherein the CSI is based at least in part on the transmitted CSI-RS.
In the same field of endeavor, Nammi discloses: see para 36, signaling of different frequency hopping patterns for different slots, when the UE is configured with multiple slots, to transmit the uplink control information (e.g., CSI) …The network node can send information about the multi-slot configuration (e.g., how many times the UE needs to repeat the information, resource data, the frequency hopping pattern, the no hopping pattern, etc.) to the UE; also see para 31, Channel state information reference signals (CSI-RS) can be used by terminals to acquire channel-state information (CSI); also see FIG. 4, paras 64-65.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Yerramalli, so as to receive CSI-Rs on a hopping pattern/channel to determine and transmit CSI as taught by Nammi, to improve NR coverage (see Nammi, para 3).
Yerramalli discloses in FIG. 5, para 101, symbol groups 508 - symbol groups located in a set of adjacent tones; and Nammi discloses sub-bands (para 48).
Yerramalli in view of Nammi does not disclose: bandwidth part (BWP) based hopping frequency of each hopping channel 
Li discloses this limitation: see paras 156-170, the frequency hopping parameter includes the bandwidth part indication information: …The bandwidth part indication information includes the bandwidth part quantity and/or the bandwidth part index. The bandwidth part quantity includes any one of the following: a quantity of bandwidth parts included in a carrier bandwidth of the transmit end, a quantity of bandwidth parts that can be supported by the transmit end, and a quantity of bandwidth parts allocated to the transmit end.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Yerramalli and Nammi, so BWPs span an entire carrier bandwidth for hopping frequencies, as taught by Li, to design a unified frequency hopping solution for both a low-bandwidth terminal and a high-bandwidth terminal so that the two types of terminals can simultaneously multiplex time-frequency resources of an entire system (see Li, para 6).

Regarding Claims 26, 30, Yerramalli in view of Nammi discloses grouping of hopping channels include adjacent bandwidth part (BWP) hopping frequencies.
does not disclose details regarding: the hopping channels within each group of hopping channels include adjacent bandwidth part (BWP) hopping frequencies that collectively span a frequency bandwidth of at least one channel of a wireless network.
In the same field of endeavor, Li discloses this limitation: see FIG. 5, paras 151-152, it is assumed that there are M bandwidth parts in a current carrier bandwidth, and M is a positive integer greater than or equal to 2. The base station uses a bitmap (that is, a bitmap) of M bits to indicate a bandwidth part, of the carrier bandwidth, occupied by the terminal; further at para 156-170, description in detail for a case in which the frequency hopping parameter includes the bandwidth part indication information: …The bandwidth part indication information includes the bandwidth part quantity and/or the bandwidth part index. The bandwidth part quantity includes any one of the following: a quantity of bandwidth parts included in a carrier bandwidth of the transmit end, a quantity of bandwidth parts that can be supported by the transmit end, and a quantity of bandwidth parts allocated to the transmit end.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Yerramalli and Nammi, so BWPs span an entire carrier bandwidth for hopping frequencies, as taught by Li, to design a unified frequency hopping solution for both a low-bandwidth terminal and a high-bandwidth terminal so that the two types of terminals can simultaneously multiplex time-frequency resources of an entire system (see Li, para 6).

Regarding Claim 28, Yerramalli discloses frequency hopping pattern and grouping of these hopping channels for a UE.
Yerramalli in view of Li does not disclose details regarding: the frequency hopping pattern is based at least in part on channel conditions on one or more wireless channels of a wireless local area network (WLAN).
In the same field of endeavor, Nammi discloses this limitation: see FIG. 5, para 61, using a Doppler metric as a decision criterion… if the network device detects that the mobile device is moving with a high Doppler, the network device can choose the hopping pattern that is more diverse as with high Doppler, the estimated channel might not be constant at the time of estimation and at the time of transmission. Thus, if the network detects the mobile device is moving with a high Doppler, the network device can choose the hopping pattern with the maximum frequency difference between the highest and lowest frequencies.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Yerramalli and Li, so that the frequency hopping pattern is based at least in part on channel conditions as taught by Nammi, to improve NR coverage (see Nammi, para 3).

Regarding Claim 29, Yerramalli discloses a wireless communication device comprising: a processing system (see FIG. 3, base station 310, para 53) configured to: 
group a plurality of hopping channels of a frequency hopping pattern into a plurality of groups (see para 111, the frequency hopping configuration may include inner layer hopping groups and outer layer hopping between different groups); and 
an interface (see FIG. 3 transceiver 320) configured to: output an indication of the frequency hopping pattern and an indication of the grouping of the plurality of hopping channels (see para 124-126, the UE may receive, from a base station, first information associated with one or more resources allocated for at least one PRACH transmission, the one or more resources may be allocated in an unlicensed spectrum, or allocated based on a multi-tone PRACH bandwidth. In certain aspects, the first information may indicate a tone spacing within the multi-tone PRACH bandwidth… the UE may receive second information associated with a frequency hopping configuration/i.e. representing the frequency hopping pattern, from the base station… the UE may receive third information associated is received in a SIB on an anchor channel); 
Yerramalli discloses frequency hopping pattern and grouping of these hopping channels for a UE.
Yerramalli does not disclose details regarding: output a channel state information reference signal (CSI-RS) for transmission on a first hopping channel of the frequency hopping pattern; and obtain channel state information (CSI) of the first hopping channel, wherein the CSI is based at least in part on the 
In the same field of endeavor, Nammi discloses: see para 36, signaling of different frequency hopping patterns for different slots, when the UE is configured with multiple slots, to transmit the uplink control information (e.g., CSI) …The network node can send information about the multi-slot configuration (e.g., how many times the UE needs to repeat the information, resource data, the frequency hopping pattern, the no hopping pattern, etc.) to the UE; also see para 31, Channel state information reference signals (CSI-RS) can be used by terminals to acquire channel-state information (CSI); also see FIG. 4, paras 64-65).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Yerramalli, so as to receive CSI-Rs on a hopping pattern/channel to determine and transmit CSI as taught by Nammi, to improve NR coverage (see Nammi, para 3).
Yerramalli discloses in FIG. 5, para 101, symbol groups 508 - symbol groups located in a set of adjacent tones; and Nammi discloses sub-bands (para 48).
Yerramalli in view of Nammi does not disclose: bandwidth part (BWP) based hopping frequency of each hopping channel 
Li discloses this limitation: see paras 156-170, the frequency hopping parameter includes the bandwidth part indication information: …The bandwidth part indication information includes the bandwidth part quantity and the bandwidth part index/i.e. representing the BWP index of each channel; also see paras 130-131, a transmit end obtains a frequency hopping parameter and resource allocation information of a to-be-transmitted message, where the frequency hopping parameter includes at least one of bandwidth part indication information, or transmission carrier indication information of bandwidth parts/i.e. representing the BWP hopping frequency of each hopping channel.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Yerramalli and Nammi, so BWPs span an entire carrier bandwidth for hopping frequencies, as taught by Li, to design a unified frequency hopping solution for both a low-bandwidth terminal and a high-bandwidth terminal so that the two types of terminals can simultaneously multiplex time-frequency resources of an entire system (see Li, para 6).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli in view of Nammi, in view of Hamidi (US20190166624A1).
Regarding Claim 10, Yerramalli discloses frequency hopping pattern and grouping of these hopping channels for a UE.
Yerramalli does not disclose details regarding: receiving a measurement request from the network node; identifying the one or more channels of the WLAN in response to the measurement request; estimating the channel conditions of each of the one or more identified channels of the WLAN; and transmitting the estimated channel conditions to the network node.
In the same field of endeavor, Hamidi discloses these limitation: see FIG. 8, para 152, The BS informs the UE regarding constraining diversity channel pool choices, hopping pattern, measurements to be made and reported, and/or other information or parameters. The BS could explicitly signal to the UE the index of the diversity channel(s), or implicitly signal diversity channel assignment by signaling parameters to enable the UE to generate or select the specific diversity channel(s) assigned to the UE… para 155-156, in some embodiments a UE could derive information for diversity channel generation or selection at from other information received from the BS. The UE could also or instead select the diversity channel(s) to be used, based on its own measurements. For example, the UE could select n (≥1) diversity channels that provide the highest Signal to Interference plus Noise Ratio (SINR) or avoid ‘m (≥1)’ diversity channels that provide the lowest SINR; also see para16, measurements that are reported to the BS by the UE, for example, SINR corresponding to particular diversity channel(s), best/worst/highest ‘n’ number and/or lowest ‘m’ number of diversity channel SINRs. A UE could also or instead report MCS, and/or desired diversity channel parameters such as any one or more of length, density, and weight. For example, the BS could determine a diversity channel assignment based on an MCS received from a UE or obtain a diversity channel using other parameters.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Yerramalli, so that the frequency hopping pattern is based on measurement report from the UE as taught by Hamidi, to controlling usage of communication resources. (see Hamidi, Field).

Claims 2, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli in view of Nammi, in view of Yerramalli* (US20180309479A1).
Regarding Claim 2, 19, Yerramalli in view of Nammi discloses signal indicating a frequency hopping pattern, grouping these hopping channels, and measuring CSI
Yerramalli in view of Nammi does not disclose details regarding: the signal comprises a discovery reference signal (DRS).
In the same field of endeavor, Yerramalli* discloses this limitation: see para 133-134, the base station performs transmissions over the plurality of hopping frequencies during a hopping interval based at least in part on the frequency hopping pattern, wherein the plurality of transmissions comprise of discovery reference signal (DRS) transmissions on the anchor channel frequency.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Yerramalli and Nammi, so that the hopping pattern indication is transmitted using DRS, as taught by Yerramalli*, so that using the DRS transmissions will allow the UE to synchronize and communicate with the base station. (see Yerramalli*, para 4).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli in view of Nammi, in view of Yerramalli*, further in view of Vajapeyam (US20160227427A1)
Regarding Claim 3, Yerramalli in view of Nammi, in view of Yerramalli* discloses signal indicating a frequency hopping pattern, grouping these hopping channels using DRS indication. 
Yerramalli in view of Nammi, in view of Yerramalli* do not disclose details regarding: the DRS is received via an anchor channel, and the method further comprises: determining a level of interference of the anchor channel based at least in part on the DRS; and transmitting the determined level of interference to the network node.
In the same field of endeavor, Vajapeyam discloses this limitation: see para 77-78, a base station may be communicating with UE using a primary cell/i.e. representing the anchor cell. The primary cell may use a frequency of a licensed frequency band such as a band licensed to a cellular network operator associated with the base station. Base station may configure UEs for wide-band interference measurements of the unlicensed frequency band by sending wide-band interference reporting configurations to UEs. The wide-band interference reporting configurations may include one or more parameters that identify the frequency channel(s) to measure, timing for performing measurements, and timing for reporting measurements, and a DRS occasion configuration, including an indication of when the DRS will be transmitted…  the wide-band interference reporting configurations may include a reporting period for wide-band interference feedback, filter coefficients for filtering measured wide-band interference to obtain filtered wide-band interference, or trigger events for reporting wide-band interference measurements.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Yerramalli, Nammi and Yerramalli*, so that a level of interference on the anchor channel based on the DRS is reported, as taught by Vajapeyam, to measure wideband interference (see Vajapeyam, para 78).

Claims 6-7, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli in view of Nammi, in view of Li (US2020022127A1).
Regarding Claims 6, 20 Yerramalli in view of Nammi does not disclose details regarding: the hopping channels within each group of hopping channels include adjacent BWP hopping frequencies that collectively span a frequency bandwidth of at least one channel of a wireless network.
In the same field of endeavor, Li discloses this limitation: see FIG. 5, paras 151-152, it is assumed that there are M bandwidth parts in a current carrier bandwidth, and M is a positive integer greater than or equal to 2. The base station uses a bitmap (that is, a bitmap) of M bits to indicate a bandwidth part, of the carrier bandwidth, occupied by the terminal; further at para 156-170, description in detail for a case in which the frequency hopping parameter includes the bandwidth part indication information: …The bandwidth part indication information includes the bandwidth part quantity and/or the bandwidth part index. The bandwidth part quantity includes any one of the following: a quantity of bandwidth parts included in a carrier bandwidth of the transmit end, a quantity of bandwidth parts that can be supported by the transmit end, and a quantity of bandwidth parts allocated to the transmit end.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Yerramalli and Nammi, so BWPs span an entire carrier bandwidth for hopping frequencies, as taught by Li, to design a unified frequency hopping solution for both a low-bandwidth terminal and a high-bandwidth terminal so that the two types of terminals can simultaneously multiplex time-frequency resources of an entire system (see Li, para 6).

Regarding Claims 7, 21, Yerramalli in view of Nammi does not disclose details regarding: the adjacent BWP hopping frequencies associated with a first group of hopping channels span a primary 20 MHz channel of the wireless network, and the BWP hopping frequencies associated with a second group of hopping channels span a secondary 20 MHz channel of the wireless network.
In the same field of endeavor, Li discloses this limitation: see FIG. 5, paras 151-152, it is assumed that there are M bandwidth parts in a current carrier bandwidth, and M is a positive integer greater than or equal to 2. The base station uses a bitmap (that is, a bitmap) of M bits to indicate a bandwidth part, of the carrier bandwidth, occupied by the terminal. As shown in FIG. 5, it is assumed that a current carrier bandwidth includes four bandwidth parts. For example, the carrier bandwidth is 80 MHz, M=4, and one bandwidth part is 20 MHz A bitmap manner is used to indicate a bandwidth part occupied by a terminal, and a shadow position with a mark “1” represents the bandwidth part occupied by the terminal. A terminal 1 occupies upper two consecutive bandwidth parts, a terminal 2 occupies the fourth bandwidth part, a terminal 3 occupies the second, third, and fourth bandwidth parts, and a terminal 4 occupies an entire carrier bandwidth. A bandwidth part occupied by each terminal on the current carrier bandwidth may be consecutive, or may be inconsecutive, and at least one bandwidth part is occupied. The terminal 2 in FIG. 5 can only support one bandwidth part. A capability type of the terminal 2 determines that the terminal 2 can perform a transmission on only one bandwidth part (for example, 20 MHz in 80 MHz or 100 MHz in 400 MHz). In this case, a base station may specify one bandwidth part in an entire carrier bandwidth for the terminal 2 for transmission; also see para 156-170.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Yerramalli and Nammi, so BWPs span an entire carrier bandwidth for hopping frequencies, as taught by Li, to design a unified frequency hopping solution for both a low-bandwidth terminal and a high-bandwidth terminal so that the two types of terminals can simultaneously multiplex time-frequency resources of an entire system (see Li, para 6).

Claims 8, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli in view of Nammi, in view of Kneissl (US20200177233A1).
Regarding Claims 8, 22 Yerramalli in view of Nammi does not disclose details regarding: the grouping of the plurality of hopping channels into the plurality of groups is based at least in part of channel conditions on one or more wireless channels of a wireless local area network (WLAN).
In the same field of endeavor, Kneissl discloses this limitation: see para 48, the mapping the plurality of hopping patterns for the first set/i.e. representing a group, of hopping patterns and mapping the plurality of hopping patterns for the second set of hopping patterns may be respectively carried out under consideration of possibly occurring influences of neighboring frequency positions (neighboring channel interference).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Yerramalli and Nammi, so that the grouping of the plurality of hopping channels into the number of groups is based at least in part on channel conditions, as taught by Kneissl, for optimization process for generating hopping patterns (see Kneissl, para 2).

Claim 11-12, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli in view of Nammi, in view of Chatterjee (US20160127936A1).
Regarding Claim 11, Yerramalli in view of Nammi does not disclose details regarding: for each group of hopping channels: frequency hopping across the hopping channels of the respective group; receiving a respective CSI-RS via each of the hopping channels of the respective group; determining CSI of each of the hopping channels of the respective group based on the CSI-RS received on the hopping channel; determining a group CSI for the respective group based at least in part on the determined CSIs of each of the hopping channels of the respective group; and transmitting the group CSI for the respective group of hopping channels to the network node 
In the same field of endeavor, Chatterjee discloses this limitation: see FIG. 5, paras 51-54, the narrowband UE may receive a resource configuration from the eNB related to monitoring for and reception of physical downlink control and data channels and CSI measurements… The reference signals may be CRS or CSI-RS transmitted by the eNB using the allocated resources. The narrowband UE may calculate the CSI based on the measurements. The calculation may include multiple sets of narrowband subbands and provide a CSI measurement and CQI value for each set of narrowband subbands or a single CSI measurement and CQI value averaged over all of the sets of narrowband subbands/i.e. representing hopping channel groups. If multiple sets of subbands are measured, the frequency hopping boundary may occur between adjacent slots, subframes or frames. The frequency may hop between the sets of narrowband subbands in different time regions. The measurements for the CQI calculation may be limited to only include subframes that belong to a narrowband region. This is to say that the eNB may instruct the narrowband UE to take measurements and limit the allocation to only time regions in which measurements of the narrowband subbands are to be taken by UEs… the narrowband UE may transmit the CSI and CQI to the eNB.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Yerramalli and Nammi, to determine and transmit CSI of the hopping channel groups to the base station, as taught by Chatterjee, to enable a UE to provide system reports using a limited bandwidth range (see Chatterjee, para 4).

Regarding Claim 12, Yerramalli in view of Nammi does not disclose details regarding: the group CSI comprises a moving average of the CSIs determined for a last number (N) of the hopping channels of the respective group.
In the same field of endeavor, Chatterjee discloses this limitation: see FIG. 5, paras 51-54, the narrowband UE may receive a resource configuration from the eNB related to monitoring for and reception of physical downlink control and data channels and CSI measurements… The reference signals may be CRS or CSI-RS transmitted by the eNB using the allocated resources. The narrowband UE may calculate the CSI based on the measurements. The calculation may include multiple sets of narrowband subbands and provide a CSI measurement and CQI value for each set of narrowband subbands or a single CSI measurement and CQI value averaged over all of the sets of narrowband subbands/i.e. representing hopping channel groups.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Yerramalli and Nammi, to determine and transmit CSI of the hopping channel groups to the base station, as taught by Chatterjee, to enable a UE to provide system reports using a limited bandwidth range (see Chatterjee, para 4).

Regarding Claim 14, Yerramalli in view of Nammi does not disclose details regarding: for each hopping channel of a respective group of hopping channels: receiving a respective CSI-RS via the hopping channel; estimating a wideband CSI of the hopping channel based on the received CSI-RS, wherein the estimated wideband CSI indicates channel conditions of a wideband channel corresponding to the respective group of hopping channels; combining the estimated wideband CSIs to form a group wideband CSI for the respective group of hopping channels; and transmitting an indication of the group wideband CSI to the network node.
In the same field of endeavor, Chatterjee discloses this limitation: see para 30, a narrowband UE is able to measure subbands throughout the entire (or a substantial portion of the entire) downlink channel bandwidth. In this case, the CQI reports for the entire bandwidth may have different granularities. For example, the CQI report may be a wideband report that provides one CQI value for the entire bandwidth. The CQI value may be a single 4-bit integer that represents an effective SINR over the entire channel bandwidth…  Alternatively, the CQI report may be a limited report in which subbands may be selected by the network using higher layer signaling. The UE-selected subband CQI report may divide the system bandwidth into multiple subbands, select a set of preferred subbands (e.g., the best n adjacent Physical Resource Blocks (PRBs) where n can be 2, 3, 4, 6, or 8 depending on the channel bandwidth and the CQI feedback mode), and then report one CQI value for the wideband and one differential CQI value for the set (assuming transmission only over the selected subbands). 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Yerramalli and Nammi, to determine and transmit wideband CSI of the hopping channel groups to the base station, as taught by Chatterjee, to enable a UE to provide system reports using a limited bandwidth range (see Chatterjee, para 4).

Regarding Claim 15, Yerramalli in view of Nammi does not disclose details regarding: method of claim 1, further comprising, for each respective group of hopping channels: frequency hopping across the hopping channels of the respective group; receiving a CSI-RS via each hopping channel of the respective group; estimating a wideband CSI of each hopping channel of a number (N) of the hopping channels of the respective group based on the received CSI-RS, wherein N is an integer greater than zero; and transmitting the estimated wideband CSIs of the respective group to the network node.
In the same field of endeavor, Chatterjee discloses this limitation: see para 30, the CQI report may be a limited report in which subbands may be selected by the network using higher layer signaling. The UE-selected subband CQI report may divide the system bandwidth into multiple subbands, select a set of preferred subbands (e.g., the best n adjacent Physical Resource Blocks (PRBs) where n can be 2, 3, 4, 6, or 8 depending on the channel bandwidth and the CQI feedback mode), and then report one CQI value for the wideband and one differential CQI value for the set (assuming transmission only over the selected subbands). 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Yerramalli and Nammi, to determine and transmit wideband CSI of the hopping channel groups to the base station, as taught by Chatterjee, to enable a UE to provide system reports using a limited bandwidth range (see Chatterjee, para 4).

Regarding Claim 16, Yerramalli in view of Nammi does not disclose details regarding:  method of claim 15, wherein the estimated wideband CSI of any one or more hopping channels of the respective group of hopping channels is indicative of channel conditions of a wideband channel corresponding to the respective group of hopping channels.
In the same field of endeavor, Chatterjee discloses this limitation: see para 30, The higher layer-configured subband report may provide the highest granularity as it may divide the entire system bandwidth into multiple subbands, then report one wideband CQI.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Yerramalli and Nammi, to determine and transmit wideband CSI of the hopping channel groups to the base station, as taught by Chatterjee, to enable a UE to provide system reports using a limited bandwidth range (see Chatterjee, para 4).

Regarding Claim 17, Yerramalli in view of Nammi does not disclose details regarding: receiving a selection of the hopping channels within each group of hopping channels for which CSI is requested; and for each respective group of hopping channels: frequency hopping across the hopping channels of the respective group; receiving a respective CSI-RS via each hopping channel of the respective group; estimating wideband CSI of each of the selected hopping channels based on the received CSI-RSs; and transmitting the estimated wideband CSIs to the network node.
Examiners Note: Using BRI consistent with the specification, the limitation “receiving a selection of the hopping channels” has been interpreted to mean: receiving indicating a narrowband region of hopping channels for which CSI is requested. Based on this interpretation, and in the same field of endeavor, Chatterjee discloses this limitation: see para 56, a UE comprises transceiver configured to communicate with an eNB and processing circuitry. The processing circuitry is configured to: provide reduced bandwidth support of at most six physical resource blocks; configure the transceiver to receive a resource assignment on which to take measurements indicating a narrowband region comprising a reduced bandwidth that is supported by the UE and free from subbands outside of the narrowband region; configure the transceiver to take measurements of downlink transmissions using the assigned resources, the measurements limited to subbands included within the narrowband region; calculate Channel State Information (CSI) based on the measurements; and report a region-specific wideband CSI that includes at least a region-specific wideband Channel Quality Indicator (CQI) to the eNB.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli in view of Nammi, in view of Li, further in view of Yerramalli* (US20180309479A1).
Regarding Claim 25, Yerramalli in view of Nammi discloses signal indicating a frequency hopping pattern, grouping these hopping channels, and measuring CSI
Yerramalli in view of Nammi does not disclose details regarding: the signal comprises a discovery reference signal (DRS).
In the same field of endeavor, Yerramalli* discloses this limitation: see para 133-134, the base station performs transmissions over the plurality of hopping frequencies during a hopping interval based at least in part on the frequency hopping pattern, wherein the plurality of transmissions comprise of discovery reference signal (DRS) transmissions on the anchor channel frequency.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Yerramalli and Nammi, so that the hopping pattern indication is transmitted using DRS, as taught by Yerramalli*, so that using the DRS transmissions will allow the UE to synchronize and communicate with the base station. (see Yerramalli*, para 4).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli in view of Nammi, in view of Li, further in view of Kneissl (US20200177233A1).
Regarding Claim 27, Yerramalli in view of Nammi does not disclose details regarding: the grouping of the plurality of hopping channels into the number of groups is based at least in part on channel conditions of one or more wireless channels of a wireless local area network (WLAN).
In the same field of endeavor, Kneissl discloses this limitation: see para 48, the mapping the plurality of hopping patterns for the first set/i.e. representing a group, of hopping patterns and mapping the plurality of hopping patterns for the second set of hopping patterns may be respectively carried out under consideration of possibly occurring influences of neighboring frequency positions (neighboring channel interference).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Yerramalli, Nammi and Li, so that the grouping of the plurality of hopping channels into the number of groups is based at least in part on channel conditions, as taught by Kneissl, for optimization process for generating hopping patterns (see Kneissl, para 2).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On page 12, regarding primary reference Yerramalli ‘341, the Applicant argues that: “…Yerramalli ’341 provides for partitioning elements of a frequency hopping configuration within the time domain, but remains silent regarding grouping channels “based on a bandwidth part (BWP) hopping frequency of each hopping channel,” as recited in amended independent claim 24.”.
The Examiner respectfully disagrees. Yerramalli ’341 at paragraph 100 discloses - the frequency hopping configuration may include a two-level frequency hopping configuration as described below in connection with FIG. 5 (e.g., first level hopping and second level hopping). Hence the first level hopping and second level hopping of Yerramalli ‘341 is in the frequency domain.
The limitation “…hopping channels based at least in part on a bandwidth part (BWP) hopping frequency of each hopping channel of the plurality of hopping channels …” is taught by Li (US2020022127A1). Li discloses in paras 130-131, a transmit end obtains a frequency hopping parameter and resource allocation information of a to-be-transmitted message, where the frequency hopping parameter includes at least one of bandwidth part indication information, beam indication information, reference signal configuration information, subcarrier spacing indication information, transmission waveform indication information, slot type indication information, channel type indication information, or transmission carrier indication information. The transmit end determines, based on the resource allocation information and the frequency hopping parameter, a physical resource used to send the to-be-transmitted message, where the physical resource includes information about a frequency domain resource on which the to-be-transmitted message is mapped in at least one time unit. The transmit end sends the to-be-transmitted message by using the physical resource, and in FIG. 5, paras 151-152, it is assumed that there are M bandwidth parts in a current carrier bandwidth, and M is a positive integer greater than or equal to 2. The base station uses a bitmap (that is, a bitmap) of M bits to indicate a bandwidth part, of the carrier bandwidth, occupied by the terminal; further at para 156-170, description in detail for a case in which the frequency hopping parameter includes the bandwidth part indication information: …The bandwidth part indication information includes the bandwidth part quantity and the bandwidth part index/i.e. representing the BWP index of each channel.

On page 12, the Applicant argues: “… Li’s description that “the transmit end determines the physical resource based on …  the bandwidth part quantity and/or the bandwidth part index,” is not associated with plurality of hopping channel groupings based on a bandwidth part hopping frequency of the channels.”
The Examiner respectfully disagrees. As detailed above, plurality of hopping channel groupings based on a bandwidth part hopping frequency of the channels is disclosed by Yerramalli ‘341. The reference Li discloses that hopping channels based on BWP hopping frequency of each channel of the plurality of hopping channels.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472